Mellen C. J.
It appears by the plea in bar that Rogers, the executor of the will of Boyd, continued in office more than four years after accepting the trust, and giving bond and notice of his appointment according to law :—so that sometime before the death of Rogers the plaintiff’s demand was completely barred by the Stat. 1791. ch. 28. [Revised Statutes, ch. 52. sec. 26.] by which actions against executors and administrators are limited to four years next after their acceptance of the trust, and giving notice of their appointment and qualification. And in, the case of Dawes, Judge, &c. v. Shed & al. ex'rs. 15 Mass. 6. it was decided that a claim thus barred could not be revived, even by an express promise of the executor or administrator, so as to be answerable out of the estate of the deceased.
But it is contended by the plaintiff’s counsel that there is no privity between Rogers, the executor, and the defendant as administrator de bonis non ;—in support of which he has cited the two cases of Grout v. Chamberlain, 4 Mass. 611. 613.—The present action, however, is not brought by an administrator de bonis non to enforce a judgment or reverse one, recovered by a former administrator ;•—but against such an administrator, whose duty it is to administer the estate not already administered, and faithfully to guard the estate from injury and loss, by all lawful means in his power. If Rogers in his lifetime had paid the plaintiff’s demand, the defendant certainly could avail himself of such payment, and prevent the recovery of the same by action ; and for the same reason he may shew by proper plea that the demand was barred in the lifetime of Rogers by the limitation, wisely provided by law for the protection of the rights of creditors, heirs and legatees. The defendant has a right, and it is his duty, to make the present defence ; and upon every sound principle it must be a good and legal one,
*158If the doctrine contended for by the plaintiff’s counsel were admitted as law, the consequences would be extensively injurious. The appointment of an administrator de bonis non would at once revive all claims which had become regularly barred,— throw the estate into confusion,—and effectually destroy, or render useless those provisions which have been so carefully enacted, regulating the just and speedy settlement of estates.

The plea in bar is adjudged good and sufficient,